Case 17-15260-RAM Doc 76 Filed 04/01/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

O

wow. flsb.uscourts gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)
Original Plan

 

L

Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)

 

[m] Sth

DEBTOR: Walter Nuviola

SS#: xxx-xx- 7006
I. NOTICES

To Debtors:

To Creditors:

To All Parties:

Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)

JOINT DEBTOR: CASE NO.: 17-15260

SS#: XXX-XX-

Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13,

Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated,

The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must cheek one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a ] metaea [i] Not included

partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set TT

out in Section III [-] Included [i] Not included

Nonstandard provisions, set out in Section VIII [] Included [@] Not included
I. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%. any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

|. $3,304.42 formonths | to 23 ;

2. $5,388.52

formonths 24 to 60 ;

 

 

 

3: for months to 3
B. DEBTOR(S)' ATTORNEY'S FEE: [~] NONE F] PRO BONO
Total Fees: $6000.00 Total Paid: $2000.00 Balance Due: $4000.00
Payable $173.9] /month (Months 1 to 23  )

Allowed fees under LR 2016-1(B)(2) are itemized below:

$3,500.00 Chapter 13

Case, $2,500.00 MMM

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
IT. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Wells Fargo Home Mortgage

 

 

LF-31 (rev, 10/3/17)

Address: Po Box 14411 Arrearage’ Pavoff on Petition Date $95,011.76
Des Moines, IA 50306 Arrears Payment (Cure) $1,560.64 ‘month (Months 9 to 23.)
Last 4 Digits of Arrears Payment (Cure) $1,935.19 ‘month (Months 24 to 60 }
Account No.: 5366 Regular Payment (Maintain) $1,812.65 ‘/month (Months I to 23. )
Page | of 3

 
Case 17-15260-RAM Doc 76 Filed 04/01/19 Page 2of3

Debtor(s): Walter Nuviola Case number: 17-15260_

 

Regular Payment (Maintain) $2,353.05 ‘month (Months 24 — to 60.) /

Other:

 

(m@] Real Property
[@ Principal Residence
[_ jOther Real Property

Address of Collateral:
531 SW 6I Ave Miami, FL 33144

Check one below for Real Property:

(@]Escrow is included in the regular payments

[|The debtor(s) will pay [_]taxes [insurance directly

[_] Personal Property/Vehicle

 

Description of Collateral:

 

B. VALUATION OF COLLATERAL: [il] NONE —
C. LIEN AVOIDANCE [ii] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[g@] NONE

E.

DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[] NONE

(m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors, Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

Alphera Financial 9780 2008 Ford F350 VIN: [FT WW33R48EC23676

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C, §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [ii] NONE

B. INTERNAL REVENUE SERVICE: [7] NONE
Total Due: $12,349.00 Total Payment
Payable: $146.89 ‘month (Months 1 to 23 )

Payable: $242.44 ‘month (Months 24 to 60 )
C. DOMESTIC SUPPORT OBLIGATION(S): [m] NONE
D. OTHER: [m] NONE
Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A, Pay $318.99 /month (Months 24 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [i] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [mi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter [3 Trustee.

{m] NONE
VII. INCOME TAX RETURNS AND REFUNDS: [[] NONE

VI.

[@] Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521.

LF-31 (rev. 10/3/17) Page 2 of 3

 
Case 17-15260-RAM Doc 76 Filed 04/01/19 Page 3of3

Debtor(s): Walter Nuviola Case number: 17-15260__

VII. = NON-STANDARD PLAN PROVISIONS [i] NONE

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

T declare that the foregoing chapter [3 plan is true and correct under penalty of perjury.

 

 

 

/s/ Walter Nuviola Debtor 3/20/2019 Joint Debtor
Walter Nuviola Date Date
/s/ Ricardo Corona, Esq. 3/20/2019

Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3] (rev. 10/3/17) Page 3 of 3
